NUMBER 13-06-379-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE KOCH CHEMICAL CO.,
A DIVISION OF KOCH REFINING COMPANY, ET AL.



                      On Petition for Writ of Mandamus                        



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Castillo and Garza

Per Curiam


	On July 6, 2006, relators Koch Chemical Company, a division of Koch Refining
Company, Flint Hills Resources, L.P., and Koch Refining Company filed a petition for
writ of mandamus seeking to enforce an arbitration agreement.  See Tex. R. App. P.
52.  We requested a response from the real parties in interest.  See Tex. R. App. P.
52.4.  On August 10, 2006, relators filed an unopposed motion to dismiss their
petition.  Having considered the motion, this Court grants the unopposed motion to
dismiss and, thus, we dismiss.  See Tex. R. App. P. 43.2(f).  

									PER CURIAM

Memorandum Opinion delivered and 
filed this 15th day of August, 2006.